Exhibit 10.3

 

ESCROW AGREEMENT

 

            This Escrow Agreement is made and entered into as of June 30, 2006,
by Michael Vardakis (the “Seller”), the parties listed in the signature page of
this Agreement under the caption “The Buyers” (collectively, the “Buyers” and
individually, a “Buyer”), David Price (“Price”) and Hirshfield Law, as Escrow
Agent hereunder (the “Escrow Agent”).

 

R E C I T A L S

         

         WHEREAS, the Seller and Price have entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”), dated as of the date hereof,
pursuant to which, among other things, the Seller has agreed to sell and Price
and certain other accredited investors named by Price have agreed to purchase an
aggregate of 12,345,001 shares of Common Stock, par value $.0001 per share
“Common Stock”), of Syntony Group, Inc., a Utah corporation (the “Company”), for
an aggregate purchase price of US $600,000; and

          

         WHEREAS, the Seller and the Buyers have entered into an Installment
Purchase Agreement (the “Installment Agreement”), dated as of the date hereof,
pursuant to which, among other things, the Seller has agreed to sell and the
Buyers have agreed to purchase an aggregate of 600,000 shares of Common Stock of
the Company (the “Purchased Shares”), for an aggregate purchase price of US
$300,000; and

          

         WHEREAS, the Installment Agreement provides that the Seller shall
deposit with the Escrow Agent certificates evidencing the Purchased Shares,
registered in the names certain of the Buyers and in such denominations as are
set forth opposite the names of such Buyers on the signature page hereof; and

          

         WHEREAS, the Installment Agreement provides that on the last day of
each of the 12 consecutive calendar months commencing on October 31, 2006, or,
if any such last day is not a business day, on the next succeeding business day
(each of such 12 dates being hereinafter called an “Installment Payment Date”),
the Buyers shall pay to the Seller US $25,000 by wire transfer of immediately
available funds; and

          

         WHEREAS, the Installment Agreement provides that Price shall deposit
with the Escrow Agent a certificate registered in the name of Price evidencing
2,000,000 shares of the Common Stock of the Company (the “Price Escrowed
Certificate”) purchased from the Seller pursuant to the Stock Purchase Agreement
together with an executed blank stock power with signature guaranteed by a
commercial bank or a member of the New York Stock Exchange (such Price Escrowed
Certificate and accompanying blank executed stock power being hereinafter
referred to as the “Price Escrowed Collateral”); and

          

         WHEREAS, the Installment Agreement provides that the Seller shall
deposit with the Escrow Agent: (i) stock certificates registered in the names of
the Buyers evidencing the Purchased Shares (the “Purchased Shares Collateral”);
and (ii) a stock certificate registered in the Seller's name evidencing 300,000
shares of Common Stock of the Company (the “Seller Escrowed Certificate”)
together with an executed blank stock power with signature guaranteed by a
commercial bank or a member of the New York Stock Exchange (such Seller Escrowed
Certificate and accompanying blank executed stock power being hereinafter
referred to as the “Seller Escrowed Collateral”); and

          

         WHEREAS, the Escrow  Agent  has agreed  to  accept, hold,  and
distribute the Price Escrowed Collateral, the Purchased Shares Collateral and
the Seller Escrowed Collateral (collectively, the “Collateral”) deposited with
it in accordance with the terms and conditions of this Escrow Agreement and the
Standard Terms annexed hereto an Annex A (collectively, this “Agreement”).

          

         WHEREAS,  in order to establish the escrow of the Collateral and to
effect the provisions of  the Stock Purchase Agreement and the Installment
Agreement, the parties hereto have entered into this Agreement.

          

         NOW, THEREFORE,  in  consideration of  the  foregoing and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged,  it  is hereby agreed as follows:

          

         1.     Appointment of and Acceptance by the Escrow Agent. The Seller,
Price and the Buyers hereby appoint the Escrow Agent to serve as Escrow Agent
hereunder.  The Escrow Agent hereby accepts such appointment and, upon receipt
of the Collateral, agrees to hold and distribute the Collateral in accordance
with this Agreement.

          

         2.     Seller's Acknowledgement of the Escrow Agent's Legal
Representation.  The Seller hereby acknowledges that the Escrow Agent is counsel
to Price and the Buyers in connection with the transactions contemplated and
referred herein.  The Seller agrees that in the event of any dispute arising in
connection with this Escrow Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Escrow Agent
shall be permitted to continue to represent Price and the Buyers and the Seller
will not seek to disqualify the Escrow Agent from continuing to act as such
counsel.

          

         3.     Deposit of the Price Collateral.  Price agrees that he shall
promptly deliver the Price Escrowed Collateral to the Escrow Agent.

          

         4.     Deposit of the Purchased Shares Collateral and the Seller
Escrowed Collateral.  The Seller agrees that he shall promptly deliver the
Purchased Shares Collateral and the Seller Escrowed Collateral to the Escrow
Agent.

          

         5.     Delivery of the Collateral by the Escrow Agent.

          

         (a)    The Escrow Agent will continue to hold the Purchased Shares
Collateral and the Price Escrowed Collateral until the Seller and the Buyer's
Representative (as such term is defined in Section 7(b)(v) hereof) shall have
delivered to the Escrow Agent a joint written direction directing the Escrow
Agent to disburse the Purchased Shares Collateral to the Buyers and the Price
Escrowed Collateral to Price (a “Joint Written Direction”).  The Seller and the
Buyer's Representative hereby agree to deliver such a joint written direction to
the Escrow Agent concurrently with payment in full for the Purchased Shares.  If
the Buyers shall have failed to pay to Seller on any Installment Payment Date US
$25,000 by wire transfer of immediately available funds and such default shall
have continued for a continuous period of ten calendar days after notice of such
default shall have been provided to the Escrow Agent and the Buyer's
Representative, the Escrow Agent shall promptly deliver to the Seller the
Purchased Shares Collateral, the Price Escrowed Collateral and the Seller
Escrowed Collateral.

          

         (b)    Unless the Escrow Agent shall have delivered the Seller Escrowed
Collateral to Seller pursuant to the last sentence of Section 5(a), the Escrow
Agent shall deliver the Seller Escrowed Collateral to the Seller on the second
anniversary of the Closing date under the Purchase Agreement.

          

         6.     Suspension of Performance; Delivery of the Collateral into
Court.  If at any time, there shall exist any dispute between the Seller and the
Buyers or between the Seller and Price with respect to holding or disposition of
any portion of the Collateral or any other obligations of the Escrow Agent
hereunder, or if at any time the Escrow Agent is unable to determine, to the
Escrow Agent's sole satisfaction, the proper disposition of any portion of the
Collateral or the Escrow Agent's proper actions with respect to its obligations
hereunder, or if the parties have not within ten (10) days of the furnishing by
the Escrow Agent of a notice of resignation pursuant to this Agreement,
appointed a successor Escrow Agent to act hereunder, then the Escrow Agent may,
in its sole discretion, take either or both of the following actions:

          

         (a)    suspend the performance of any of its obligations (including
without limitation any delivery obligations) under this Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of the Escrow
Agent or until a successor Escrow Agent shall be appointed (as the case may be);
and/or

          

         (b)    petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to the Escrow Agent, for instructions with respect to such dispute or
uncertainty, and to the extent required by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all
Collateral held by it pursuant to this Agreement.

 

The Escrow Agent shall have no liability to the Seller, the Buyers, Price or any
person with respect to any such suspension of performance or payment into court,
specifically including any liability or claimed liability that may arise, or be
alleged to have arisen, out of or as a result of any delay in the delivery of
any of the Collateral or any delay with respect to any other action required or
requested of the Escrow Agent.

 

         7.   Warranties.

          

(a)    The Seller makes the following representations and warranties to the
Escrow Agent:

 

         (i)     The Seller has full power and authority to execute and deliver
this Agreement and to perform  its obligations hereunder.

          

         (ii)    This Agreement has been executed by the Seller and is
enforceable against the Seller in accordance with its terms.

          

         (iii)   The execution, delivery, and performance by the Seller of this
Agreement will not violate, conflict with, or cause a default under any
agreement to which the Seller is a party or any applicable law or regulation,
any court order or administrative ruling or degree by which the Seller is bound.

          

         (iv) No party other than the parties hereto have, or shall have, any
lien, claim or security interest in the Collateral or any part thereof.

          

         (v)    All of the representations and warranties of the Seller
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any delivery of the Collateral by the Escrow Agent.

          

         (b)    Each Buyer makes the following representations and warranties to
the Escrow Agent:

          

         (i)   Such Buyer has full power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.

          

         (ii)    This Agreement has been executed by such Buyer and is
enforceable against such Buyer in accordance with its terms.

          

         (iii)   The execution, delivery, and performance by such Buyer of this
Agreement will not violate, conflict with, or cause a default under any
agreement to which such Buyer is a party or any applicable law or regulation,
any court order or administrative ruling or degree by which such Buyer is bound.

          

         (iv)   No party other than the parties hereto have, or shall have, any
lien, claim or security interest in the Collateral or any part thereof.

          

         (v)    Price has been duly appointed to act as the representative of
the Buyers hereunder (the “Buyer's Representative”) and has full power and
authority to execute, deliver any joint written direction to the Escrow Agent on
behalf of the Buyers, to amend, modify, or waive any provision of this Agreement
and to take any and all other actions as the Buyer's Representative under this
Agreement, all without further consent or direction form, or notice to, the
Buyers or any other party.

          

         (vi)   All of the representations and warranties of the Buyers
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any delivery of the Collateral by the Escrow Agent.

          

         8.     Notice.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been validly served, given or delivered
five (5) days after deposit in the United States mails, by certified mail with
return receipt requested and postage prepaid, when delivered personally, one (1)
day after delivered  to any  overnight  courier, or  when  transmitted by
electronic transmission by facsimile or E-mail addressed to the party to be
notified as follows:

 

(a) If to the Seller, to:

Mr. Michael Vardakis

601 South State Street

Salt Lake City UT 84111

Telephone:  (801) 550-5800

Facsimile:    (801) 359-2032

E-Mail:        mmvardakis@yahoo.com

With a copy to:

Leonard W. Burningham, Esq.

455 East 500 South, #205

Salt Lake City UT  84111

Telephone: (801) 363-7411

Facsimile:  (801) 355-7126

E-Mail:      lwb@burninglaw.com

(b) If to the Buyers, to:

c/o the Buyer's Representative

David Price

Airport Free Zone

P.O. Box 211748

Dubai, United Arab Emirates

Telephone:  (011)971-50195-1697

Facsimile:    (646) 514-0748

E-Mail:        dprice17@btoperworld.com

(c) If to Price, to:

Tendall FZCO

Airport Free Zone

P.O. Box 211748

Dubai, United Arab Emirates

Attention: David Price

Telephone: (011)971-50195-1697

Facsimile:   (646) 514-0748

E-Mail: dprice17@btoperworld.com

(d) If to the Escrow Agent, to:

Hirshfield Law

1035 Park Avenue

Suite 7B

New York NY 10028-0912

Telephone: (646) 827-9362

Facsimile:  (646) 349-1665

E-Mail:      phirshfield@hirshfieldlaw.com

 

         9.     Amendments or Waiver.    This Agreement may be changed, waived,
discharged or terminated only by a writing signed by the Seller, the Buyer's
Representative, Price and the Escrow Agent.  No delay or omission by any party
in exercising any right with respect hereto shall operate as waiver.  A waiver
on any one occasion shall not be construed as a bar to, or waiver of, any right
or remedy on any future occasion.

          

         10.   Entire Agreement.  This Agreement constitutes the entire
agreement between the parties relating to the holding and delivery of the
Collateral and sets forth in their entirety the obligations and duties of the
Escrow Agent with respect to the Collateral.

          

         11.   Execution of Counterparts.   This Agreement and any Joint Written
Direction may be executed in separate counterparts, which when so executed shall
constitute one and same agreement or direction.

          

         12.   Electronic Counterparts Acceptable.    The Seller, the Buyers,
Price and the Escrow Agent hereby agree that an electronically transmitted copy
of a manually signed counterpart of this Agreement or any Joint Written
Direction shall for all purposes be equivalent to the manually signed
counterpart so electronically transmitted.

          

         REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


          

          

         13.   Termination.   Upon the first to occur of the delivery of all of
the Collateral pursuant to Section 5 hereof or the payment into count of all of
the Collateral pursuant to Section 6(b) hereof, this  Agreement shall terminate
and the Escrow Agent shall have no further obligation or liability whatsoever
with respect to this Agreement or the Collateral.

          

         IN  WITNESS WHEREOF, the parties have hereunto set their hands and
seals the day and year  first above written.

                               

The Seller

 

/s/Michael Vardakis

Michael Vardakis  

 

 

Price

 

/s/ David Price

David Price

 

 

 

The Escrow Agent

 

Hirshfield Law

 

 

By: /s/ Peter B. Hirshfield

    Peter B. Hirshfield

 

The Buyer

 

The Buyer whose name appears below designates and appoints David Price as its
true and lawful Buyer's Representative with all the powers set forth in Section
7(b)(v) of this Agreement, with full power of substitution and resubstitution,
for it and in its name, place and stead, in any and all capacities, to sign any
and all amendments to this Agreement and any and all Joint Written Directions,
and other documents in connection therewith, granting unto said Buyer's
Representative full power and authority to do and perform each and every act and
thing requisite or necessary to be done in and about the premises, as fully to
all intents and purposes as he, she, or it might or could do in person, hereby
ratifying and confirming all that said Buyer's Representative, or his substitute
or substitutes, may lawfully do or cause to be done by virtue hereof.

 

 

Name of Buyer

Number of Purchased Shares

 

Jockey Holdings LTD

Registration No. E34749

Beatrice Butterfield Building

Butterfield SQ

Providenciales, Turks and Caicos British West Indies

 

600,000


Annex A

 

HIRSHFIELD LAW

STANDARD TERMS FOR ALL ESCROW AGREEMENTS

 

 

Acceptance by Hirshfield Law (the “Escrow Agent”) of its duties under the Escrow
Agreement to which this is attached is subject to the following terms and
conditions (the “Standard Terms”), which all parties to the Escrow Agreement
hereby agree shall govern and control the rights, duties and privileges of the
Escrow Agent and shall be deemed incorporated by reference into the Escrow
Agreement as if set forth in full therein (the Escrow Agreement and these
Standard Terms shall together be referred to as the “Agreement"):

 

The duties of the Escrow Agent are to be determined solely by the express
provisions of the Agreement and the Escrow Agent shall have no responsibilities
except the performance of such duties and obligations as are specifically set
forth in the Agreement.

 

The Escrow Agent shall not be liable for any error of judgment, or for any act
taken or omitted by it, or for any mistake in fact or law, or for anything which
it may do or refrain from doing in connection herewith, except for its own
willful misconduct.  Without limiting the generality of the foregoing, the
Escrow Agent shall not incur liability and shall be fully protected in respect
of any action taken, omitted or suffered by it in good faith.

 

The Escrow Agent shall be entitled to act on or rely upon any written notice,
direction, request, waiver, consent, receipt or other paper or document which
appears to have been signed or presented by the party or parties entitled to
execute or deliver such document, and the Escrow Agent shall have no duty to
inquire of or investigate the authorization, signature or authenticity of such
person or document.

 

The Escrow Agent shall have no duty to invest or earn interest on any funds held
in escrow.  It may, however, deposit such funds or proceeds thereof in or with
any bank, savings or loan association, trust company, money market mutual fund
or financial institution (in its own name or in the name of any of its members
or nominees). The Escrow Agent has no obligation to, and does not undertake to,
perfect any security interests in any of the property, register any of the
property or the proceeds thereof, invest or redeem any of the property or
proceeds thereof, or surrender or tender any of the property or the proceeds
thereof for any reason, or in any other respect enforce the obligations or
preserve the rights of any party relating to any notes, debt instruments,
securities, contracts or other property or proceeds thereof held in escrow.

 

The Escrow Agent may resign its duties and shall thereupon be discharged from
all further duties or obligations hereunder at any time upon giving 10 days'
written notice to the parties to the Agreement.  The parties to the Agreement
will thereupon jointly designate a successor escrow agent hereunder within said
10-day period to whom the property held in escrow shall be delivered and shall
deliver to the Escrow Agent a general release executed by all parties to the
Agreement (other than the Escrow Agent) and shall pay the Escrow Agent in full
any amounts owed to it under the Agreement.  In default of such a joint
designation of a successor escrow agent and delivery of such release and
amounts, and unless the Escrow Agent has deposited the property held in escrow
with a court, the Escrow Agent shall retain the property theretofore held in
escrow as custodian thereof until otherwise directed by the parties to the
Agreement jointly, without further liability or responsibility.

 

The parties to the Agreement other than the Escrow Agent (collectively referred
to as the “Indemnitors”) jointly and severally agree to indemnify the Escrow
Agent and its members, employees and agents (jointly and severally the
“Indemnitees”) against, and hold them harmless of and from, any and all loss,
liability, cost, damage and expense, including, without limitation, reasonable
counsel fees (including those of the Escrow Agent computed at its regular hourly
rates), which the Indemnitees may suffer or incur by reason of any action, claim
or proceeding brought or threatened to be brought, whether by any party hereto
or by any other person or entity, against any Indemnitee or in which any
Indemnitee may become involved arising out of or relating directly or indirectly
in any way to the Agreement or any transaction to which the Agreement directly
or indirectly relates. If the indemnification provided for in this paragraph for
any reason is held to be unavailable, the Indemnitors shall contribute such
amounts as are, as between the Indemnitors, just and equitable to pay to the
Indemnitees or to reimburse them for, the aggregate of any and all losses,
liabilities, costs, damages and expenses, including counsel fees, incurred by
the Indemnitees as a result of or in connection with, and any amount paid in
settlement of, any action, claim or proceeding arising out of or relating
directly or indirectly in any way to the Agreement or any transaction to which
the Agreement directly or indirectly relates.  The provisions of this paragraph
shall survive any termination of the Agreement, whether by disbursement of the
property held in escrow, the resignation of the Escrow Agent or otherwise.

 

The Escrow Agent may, but shall not be obligated to, in its sole discretion at
any time and from time to time, for any reason or for no reason, commence an
interpleader or other action, suit or proceeding for the resolution of any
controversy regarding this Agreement or the subject matter of its escrow.

 

THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY, AND BE CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS, AND THIS AGREEMENT CANNOT BE
CHANGED OR TERMINATED EXCEPT BY A WRITING SIGNED BY ALL OF THE PARTIES
HERETO.  THE PARTIES TO THIS AGREEMENT HEREBY AGREE THAT NO ACTION, SUIT OR
PROCEEDING SHALL BE COMMENCED AGAINST THE ESCROW AGENT UNLESS (A) THE ESCROW
AGENT SHALL FIRST HAVE BEEN GIVEN 30 DAYS' WRITTEN NOTICE OF THE CLAIM AND (B)
THE SAME IS BROUGHT IN A COURT OF COMPETENT JURISDICTION LOCATED IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK.  THE PARTIES TO THE AGREEMENT OTHER THAN THE
ESCROW AGENT AGREE THAT IN ANY ACTION, SUIT OR OTHER PROCEEDING COMMENCED BY THE
ESCROW AGENT, SERVICE BY MAIL AS PROVIDED HEREIN SHALL BE DEEMED GOOD, PROPER
AND EFFECTIVE SERVICE UPON SAID PARTY, AND EACH CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE COUNTY OF NEW YORK
(OR ANY OTHER COURT SELECTED BY THE ESCROW AGENT) IN ANY ACTION, SUIT OR
PROCEEDING HEREUNDER, HEREBY WAIVING ANY AND ALL RIGHT TO OBJECT TO THE
JURISDICTION OR VENUE OF SAID COURT.

 

If a controversy arises between one or more of the parties hereto, or between
any of the parties hereto and any person not a party hereto, as to whether or
not or to whom the Escrow Agent shall deliver the property held in escrow or any
portion thereof, or as to any other matter arising out of or relating to the
Agreement or the property held in escrow, the Escrow Agent shall not be required
to make any inquiry or investigation, or make any determination as to such
controversy, and need not make any delivery of such property but may retain it
until the rights of the parties to the dispute shall have finally been
determined by agreement in form, substance and formalities satisfactory to the
Escrow Agent or by final order of a court of competent jurisdiction from which
final order the time for appeal has expired without an appeal having been
taken.  If and to the extent directed to do so by said agreement or final order
the Escrow Agent shall deliver the property held in escrow within a reasonable
time after the Escrow Agent has received written notice of any such agreement or
final order, accompanied by proof satisfactory to it of the validity of such
agreement and/or the finality of such order.  The Escrow Agent shall be entitled
to assume that no such controversy has arisen unless it has received a written
notice that such a controversy has arisen which refers specifically to the
Agreement and identifies by name and address all parties to the
controversy.  Notwithstanding anything to the contrary set forth in the
Agreement, the Escrow Agent shall be entitled to comply with any order of any
court or other lawful authority which has not been stayed.

 

All notices, requests and other communications which may or must be given
hereunder shall be in writing and shall be deemed to have been duly given when
mailed by registered or certified mail, return receipt requested, to each of the
parties at their addresses set forth in the Agreement.  Any of the parties
hereto by notice in writing delivered or mailed to the other parties hereto, as
aforesaid, may change the name or address, or both, to which future notices to
it shall be delivered or mailed.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
permitted assigns, but not to the benefit of any third party.  The Agreement and
any rights thereunder may not be assigned without the prior written consent of
the Escrow Agent, and any purported assignment without the Escrow Agent's prior
written consent shall be null and void and of no effect whatsoever.  The rights
granted the Escrow Agent herein are cumulative and the exercise of any one or
more rights hereunder shall not constitute a waiver of the Escrow Agent's right
to assert all other legal and equitable remedies available to it under the
circumstances.  If one or more of the provisions or paragraphs of the Agreement
shall be held to be illegal or otherwise void or invalid, the remainder of the
Agreement shall not be affected and shall remain in full force and effect.

 

The parties to the Agreement acknowledge that the Escrow Agent has or may have
represented one or more of the parties to the Agreement in the past, and consent
to the continued representation by the Escrow Agent of one or more parties to
the Agreement.

 

To the extent inconsistent with any terms or provisions of the Escrow Agreement
to which this is attached, the provisions of these Standard Terms shall govern.
